01/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 20-0009


STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

ROBERT GEORGE HORNBACK

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including February 9, 2021, within which to prepare, serve, and file the

State’s response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             January 5 2021